Citation Nr: 1105740	
Decision Date: 02/11/11    Archive Date: 02/18/11

DOCKET NO.  09-10 427	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, 
South Dakota


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

P. Johnson, Law Clerk







INTRODUCTION

The Veteran served on active duty from May 1982 to August 1982 
and from October 1990 to May 1991. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from a September 2008 rating action by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, 
South Dakota.


FINDING OF FACT

A low back disability was not shown during the Veteran's active 
duty or until many years thereafter and has not been found to be 
related to such service.


CONCLUSION OF LAW

A low back disability was not incurred in or aggravated by active 
military service and may not be presumed.  38 U.S.C.A. §§  1110, 
1131, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 U.S.C.A. § 
7104(a) (West 2002).  When there is an approximate balance of 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  See 38 
U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2010).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) stated 
that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the preponderance 
of the evidence must be against the claim.  See Alemany v. Brown, 
9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Initially, the Board notes that it has reviewed all of the 
evidence in the claims file.  Although the Board has an 
obligation to provide adequate reasons and bases supporting this 
decision, there is no requirement that the evidence submitted by 
the Veteran or obtained on her behalf be discussed in detail.  
Rather, the Board's analysis will focus specifically on what 
evidence is needed to substantiate the issues adjudicated herein 
and what the evidence in the claims file shows, or fails to show, 
with respect to these claims adjudicated herein.  See Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. 
Gober, 14 Vet. App. 122, 128-30 (2000).  

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

The Board has given consideration to the VCAA.  The VCAA includes 
an enhanced duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate claims for VA 
benefits.  The VCAA also redefines the obligations of VA with 
respect to its statutory duty to assist claimants in the 
development of their claims.  See 38 U.S.C.A. §§ 5103, 5103A 
(West 2002).  

Upon receipt of a complete or substantially complete application 
for benefits, VA is required to notify the claimant and his or 
her representative, if any, of any information, and any medical 
or lay evidence, that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2010); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim. Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In March 2006, the Court issued its decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
The Court in Dingess held that the VCAA notice requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the courts, those five elements include: (1) veteran 
status; (2) existence of a disability; (3) a connection between 
the veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," therefore, 
VA is required to review the information and the evidence 
presented with the claim and to provide the claimant with notice 
of what information and evidence not previously provided, if any, 
will assist in substantiating or is necessary to substantiate the 
elements of the claim as reasonably contemplated by the 
application.  This includes notice that a disability rating and 
an effective date for the award of benefits will be assigned if 
service connection is awarded.

In the present case, the RO issued a pre-decisional letter to the 
Veteran in March 2008 that complied with the VCAA notification 
provisions.  Specifically, the March 2008 letter informed the 
Veteran of what evidence was required to substantiate her service 
connection claim and of her and VA's respective duties for 
obtaining evidence.  These letters also informed the Veteran as 
to the law pertaining to the assignment of a disability rating 
and effective date as the Court required in Dingess.

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary to 
substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the assistance 
provided by VA shall include providing a medical examination or 
obtaining a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  An examination is 
deemed "necessary" if the record does not contain sufficient 
medical evidence for VA to make a decision on the claim.  See 
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2010).

The Board finds that reasonable efforts have been made to assist 
the Veteran in obtaining evidence necessary to substantiate her 
claim and that there is no reasonable possibility that further 
assistance would aid in substantiating such claim.  In 
particular, the record contains the Veteran's service treatment 
records, service personnel records, VA outpatient medical 
records, statements from the Veteran, private treatment records, 
lay statements, and a VA examination report.  
The Board has carefully reviewed the Veteran's statements and 
concludes that she has not identified further evidence not 
already of record.  The Board has also reviewed the medical 
records for references to additional treatment reports not of 
record, but has found nothing to suggest that there is any 
outstanding evidence with respect to the Veteran's claim. 

As the Board will discuss in detail in its analysis below, the 
Veteran was provided with a VA examination in June 2008.  The 
report of this examination reflects that the examiner reviewed 
the Veteran's past medical history, recorded her current 
complaints, conducted an appropriate physical examination and 
rendered an appropriate diagnosis and opinion consistent with the 
remainder of the evidence of record.  Supporting rationale was 
also provided for the opinion proffered.  See Barr v. Nicholson, 
21 Vet. App. 303 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 
295 (2008).  The Board therefore concludes that the examination 
is adequate for adjudication purposes.  See 38 C.F.R. § 4.2 
(2010).  

Based on the foregoing, the Board finds that all relevant facts 
have been properly and sufficiently developed in this appeal and 
that no further development is required to comply with the duty 
to assist the Veteran in developing the facts pertinent to her 
claim.  Essentially, all available evidence that could 
substantiate the claim has been obtained. There is no indication 
in the file that there are additional relevant records that have 
not yet been obtained. 

The Board additionally observes that all appropriate due process 
concerns have been satisfied.  See 38 C.F.R. § 3.103 (2010).  The 
Veteran has been accorded the opportunity to present evidence and 
argument in support of her claim.  She has declined to exercise 
her option of a personal hearing.  Accordingly, the Board will 
proceed to a decision.  
II.  Analysis

In general, service connection may be granted for disability or 
injury incurred in or aggravated by active military service.  38 
U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may also 
be granted for any injury or disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in service. 
See 38 C.F.R. § 3.303(d) (2010).

In order to establish service connection for the claimed 
disorder, there must be (1) competent and credible evidence of a 
current disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease or 
injury; and (3) competent and credible evidence of a nexus 
between the claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 
2009), Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); 
Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The 
determination as to whether these requirements are met is based 
on an analysis of all the evidence of record and the evaluation 
of its credibility and probative value.  See Baldwin v. West, 13 
Vet. App. 1, 8 (1999).  

With respect to the first Hickson element, the Veteran has been 
diagnosed with post lumbar fusion at L4-5.  See the June 2008 VA 
treatment records.  A current disability therefore has been 
demonstrated.  

With respect to the second Hickson element, the Veteran stated 
that she injured her back while serving in Iraq in 1991.  
Specifically, the Veteran stated that she was riding in a jeep 
when it unexpectedly fell into a berm causing her to hit her 
head.  See the June 2008 VA examination report.  The Board notes 
that the Veteran served in Southwest Asia from January 1991 until 
May 1991.  The Board also notes that the Veteran's DD Form 214 
reflects that her military occupational specialty was that of a 
field medical assistant.  As such, the Board finds that her 
report of an in-service neck injury is consistent with the 
circumstances of her service.  38 U.S.C.A. § 1154(a) (West 2002).

In addition, the record indicates the Veteran was involved in a 
motor vehicle accident while returning from a period of inactive 
duty for training with the South Dakota National Guard.  
Following an investigation of the accident, a June 2004 report 
found that the Veteran's injury, "[a] mild cervical and lumbar 
sprain to the musculature of the left upper back," was incurred 
in the line of duty.  Accordingly, the second Hickson element has 
been demonstrated.  

With respect to the third Hickson element, the Veteran was 
provided with a VA examination in June 2008.  After reviewing the 
Veteran's claims folder and examining the Veteran, the VA 
examiner diagnosed the Veteran with "status post lumber fusion 
at L4-5."  Also, the examiner acknowledged magnetic resonance 
imaging findings which showed lumbar stenosis and degenerative 
disc disease associated with spondylolisthesis.  While the 
examiner acknowledged the Veteran's in-service neck injury and 
the injury sustained in the November 2003 motor vehicle accident, 
he determined that "it is less . . . likely than not that . . . 
[these injuries] resulted in the current [low back] disability."  
In support of this conclusion, the examiner referenced the 
minimal objective findings shown at the June 2008 VA examination.  

The claims folder contains no conflicting medical opinion.  In 
addition, the June 2008 VA examiner's opinion is consistent with 
the evidence of record.  Specifically, a December 2003 
examination taken after the Veteran's November 2003 motor vehicle 
accident indicated that her symptoms were mild and that her 
injuries would resolve over the next several weeks.  See December 
2003 treatment report from M.M., M.D.  Furthermore, a VA Persian 
Gulf examination conducted in December 1997 indicated that the 
Veteran's back muscles were nontender and symmetric, and no back 
disability was noted at that time.

The Board notes that the Veteran completed a Medical Specialist 
Course in August 1982.  Also, the Veteran completed an Army 
Medical Department Officer Basic Course in December 1990.  To the 
extent the Veteran argues that her current back disability is 
related to her in-service injuries, the Board notes that the 
Veteran does not appear to have been actively engaged in the 
practice of medicine since she separated from service.  In fact, 
an August 2008 VA examination indicates that she currently works 
as a substance abuse counselor at a federal prison.  As such, the 
record does not indicate that the Veteran has had any medical 
training in over two decades which would allow her to provide a 
competent nexus opinion.  When the Veteran separated from the 
National Guard in 2007, her military occupational specialty was 
listed as a health services administrator.  It therefore appears 
that the Veteran has not been engaged in the practice of medicine 
since she separated from active duty in 1991.  Based on her lack 
of continuing education or practice in the field of medicine, the 
Board places little probative weight on her statements.  See 
Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. 
denied, 523 U.S. 1046 (1998) [In adjudicating a claim, the Board 
is charged with the duty to assess the credibility and weight 
given to evidence.]  In addition, the VA examiner's statements 
are more credible than the Veteran's assertions made in 
connection with her claim for monetary benefits from the 
government.  See Cartright v. Derwinski, 2 Vet. App. 24, 25 
(1991) [VA cannot ignore a veteran's testimony simply because the 
veteran is an interested party; personal interest may, however, 
affect the credibility of the evidence].

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), 
relating to chronicity and continuity of symptomatology.  
However, the first competent evidence of a back disability comes 
from a medical examination following the Veteran's November 2003 
motor vehicle accident.  As noted above, medical professionals 
have determined that these injuries were transitory and unrelated 
to her current disability.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) [noting that it was proper to consider the 
veteran's entire medical history, including the lengthy period of 
absence of complaint with respect to the condition he now 
raised].  See also Voerth v. West, 13 Vet. App. 117, 120-21 
(1999) [there must be medical evidence on file demonstrating a 
relationship between the veteran's current disability and the 
claimed continuous symptomatology, unless such a relationship is 
one as to which a lay person's observation is competent].  The 
Board notes that the Veteran has submitted multiple lay 
statements in support of her claim.  However, these statements 
describe an in-service injury and do not describe the existence 
of any symptoms after service.  As a result the third Hickson 
element has not been met.

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for a low 
back disability, as Hickson element (3) has not been met.  The 
benefit sought on appeal is accordingly denied. 


ORDER

Entitlement to service connection for a low back disability is 
denied.



____________________________________________
THERESA M. CATINO
Acting Veterans Law Judge, Board of Veterans' Appeal


 Department of Veterans Affairs


